GEE, Circuit Judge,
dissenting:
The court’s opinion on rehearing explicitly reinstates proximate cause as a requisite for liability in such matters as this. Since it does, the damage done here is only to justice in the case — not to the fabric of the law — and en banc consideration would be inappropriate to correct it.
And so the case goes off on a mere matter of appellate fact-finding. The plaintiffs testified that Mrs. Aldacosta slipped on the transom because it was wet. Other witnesses testified that it was not. The trial court, which heard all of them, believed the latter witnesses and found the transom was “dry or virtually so and consequently not unreasonably slippery.” This court prefers to believe the plaintiffs. It is the higher court. Q.E.D.